Citation Nr: 0313722	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-13 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to October 
1952.  The veteran also had a subsequent period of service 
with a reserve component from April 1956 to April 1959.  

In November 1996, the Board of Veterans' Appeals (Board) 
denied service connection for bilateral hearing loss and for 
a psychiatric disorder as well as the veteran's application 
to reopen his claim of service connection for a back 
disorder.  The November 1996 Board decision is final and 
these claims may be reopened only on the filing of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104.  

This matter originally came before the Board on appeal from 
an April 1999 rating decision by the Huntington, West 
Virginia, RO that denied service connection for bilateral 
hearing loss and a psychiatric disorder as well as the 
veteran's application to reopen the claim of service 
connection for a back disorder.  

Initially, the Board notes that, irrespective of the RO's 
actions in April 1999, because all these claims were the 
subject of an earlier final decision, the claims may only be 
addressed on the merits only if the veteran submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, the Board recharacterized the issues on 
appeal as claims to reopen.  

In January 2001, the Board found that the veteran had not 
submitted new and material evidence since the final November 
1996 Board decision and denied his claims to reopen.  

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2001, VA 
General Counsel filed a motion to vacate the Board's January 
2001 decision which motion the veteran did not oppose.  By a 
September 2001 order, the Court vacated the Board's decision 
in accordance with the motion and remanded the case to the 
Board for further action.


FINDINGS OF FACT

1.  In November 1996, the Board denied the veteran's 
application to reopen the claim for service connection for a 
back disorder as well as denied the claim of service 
connection for bilateral hearing loss and a psychiatric 
disorder.

2.  The November 1996 Board decision is final.

3.  As to the applications to reopen claims for service 
connection for bilateral hearing loss and a psychiatric 
disorder, the evidence received since the November 1996 Board 
decision is new and it bears directly and substantially upon 
the specific matters under consideration, and is so 
significant that it must be considered to decide fairly the 
merits of the veteran's claims of service connection for 
bilateral hearing loss as well as secondary service 
connection for a psychiatric disorder.

4.  As to the application to reopen the claim for service 
connection for a back disability, the evidence received since 
the November 1996 Board decision is either cumulative or 
redundant and, when considered with all of the evidence of 
record, it has no significant effect upon the facts 
previously considered.

5.  As to the claim for service connection for bilateral 
hearing loss, the record includes uncontradicted medical 
opinion evidence indicating that current bilateral hearing 
loss was brought about by military service.

6.  As to the claim for service connection a psychiatric 
disorder, the record includes uncontradicted medical opinion 
evidence indicating that current psychiatric disorders, 
diagnosed as depression and anxiety disorders, were brought 
about in part by the veteran's now service connected 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  As to the applications to reopen claims for service 
connection for bilateral hearing loss and a psychiatric 
disorder, the veteran has submitted new and material evidence 
sufficient to reopen previously denied claims.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 3.303, 3.310, 20.1100 (2002).

2.  As to the application to reopen the claim for service 
connection for a back disability, the evidence received since 
the November 1996 Board decision, which denied an application 
to reopen a claim of service connection for a back disability 
is not new and material and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§§ 3.303, 20.1100 (2002).

3.  Resolving all reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2002).

4.  Resolving all reasonable doubt in the veteran's favor, 
current psychiatric disorders, diagnosed as depression and 
anxiety disorders, were caused in part by service connected 
hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, a review of the record on appeal shows VA's 
two-part duty has been fulfilled to the extent possible.  
First, a review of the record on appeal shows VA notified the 
veteran of evidence and information necessary to substantiate 
his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, a review of the record on appeal shows that 
VA, on a number of occasions, notified the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  Id.

Specifically, as to VA's duty to notify the veteran of 
evidence and information necessary to substantiate his 
claims, a review of the record on appeal shows that the 
veteran was notified of this information, including notice of 
the VCAA, by the RO, the Board and/or the Court, by the 
discussion in a rating decisions, a statement of the case, in 
RO and Board letters, and/or in Court pleadings.  See RO 
decision dated in April 1999; statement of the case issued in 
June 1999; RO letter to the veteran dated in April 1999; 
Court pleadings dated in July and September 2001; and Board 
letters dated in January 2002, May 2002, and September 2002.  
In the above documents, the veteran was specifically informed 
of the laws and regulations governing his applications to 
reopen and the VCAA.  Therefore, because the veteran has been 
provided notice of the laws governing his applications to 
reopen as well as notice of the VCAA, the Board finds that VA 
has no outstanding duty to inform the veteran of the 
information necessary to substantiate his claims.

Next, as to VAs' duty to notify the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, a review of the record on appeal shows that VA 
provided the veteran with this notice.  See RO letters to the 
veteran dated in April 1999; Court pleadings dated in July 
and September 2001; and Board letters dated in January 2002, 
May 2002, and September 2002.

The Board recognizes that VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, a review of 
the record on appeal shows the veteran was given notice that 
he needed to file with the RO the name and address of all 
places that he received treatment for his claimed 
disabilities to help show that he had filed new and material 
evidence to reopen his claims.  See RO letters to the veteran 
dated in April 1999; Court pleadings dated in July and 
September 2001; and Board letters dated in January 2002, May 
2002, and September 2002.  Moreover, a review of the record 
on appeal shows that the veteran filed, or the RO obtained, 
all identified and available records.  Therefore, the Board 
concludes that the claims' file contains all of the veteran's 
available and identified medical records.  In addition, in 
reply to the VA's notice to the veteran that he needed to 
file any evidence he had that could substantiate his claims, 
the veteran and his representative filed written arguments in 
support of the veteran's claims and the veteran and his wife 
testified at a video hearing before the undersigned.

Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of these issues and because VA has provided the 
veteran with the requisite VCAA notice, adjudication of the 
claims at this juncture may go forward because it poses no 
risk of prejudice to the veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  The Merits

a.  Applications to Reopen

The veteran contends that he has a back disability and 
bilateral hearing loss that were incurred in service.  He 
also claims he has a psychiatric disorder secondary to his 
back and hearing loss disorders.  

In November 1996, the Board denied an application to reopen 
the claim of service connection for a back disorder as well 
as denied the veteran's claims of service connection for 
defective hearing and an acquired psychiatric disorder on a 
secondary bases.  At that time, the Board denied the claims 
because the evidence did not show the disabilities were 
related to military service, arthritis of the back or 
sensorineural hearing loss manifested itself to a compensable 
degree within one year of the veteran's separation from 
military service, or that the veteran's psychiatric disorder 
was caused or aggravated by an already service connected 
disability.

As a result of the previous denial, the veteran's current 
claims of service connection may now be considered only if 
new and material evidence has been submitted since the time 
of the prior final decision.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2001); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999) (en banc); Winters v. West, 
12 Vet. App. 203 (1999) (en banc); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001) (Emphasis added).  (The Board 
notes that, while the above definition of new and material 
has recently changed, these changes only apply to claims 
filed after August 29, 2001, and have no impact on the 
current appeal which arose from a claim filed in October 
1998.  See 66 Fed. Reg. 45620 to 45632 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.156).

i.  The Facts

Evidence available to the Board at the time of the final 
November 1996 decision, included a DD-214, service medical 
records, and morning reports.  While the veteran's DD-214 
showed he served as a radio operator, the other records, 
which included morning reports from November 1949 as well as 
a September 1952 separation examination, were negative for 
complaints, diagnoses, or treatment for a back disability, 
bilateral hearing loss, or a psychiatric disorder.  
Specifically, while November 1949 morning reports show the 
veteran, on two occasions, reported for sick call, the nature 
of his illness was not recorded at that time.  And, the 
September 1952 separation examination, noted that the 
veteran's spine and psychiatric examination were normal and 
hearing was 15/15 on whispered, as well as spoken, voice 
testing. 

The record at the time of the November 1996 Board decision 
also contained a March 1956 reserve component enlistment 
examination, private treatment records and employment health 
records, dated from December 1952 to May 1991, VA treatment 
records, dated from June 1991 to October 1993, a March 1994 
decision from the Social Security Administration (SSA), 
testimony from May 1992 and June 1996 personal hearings, and 
the veteran's, his mother's, and his wife's written 
statements to the RO. 

As to the veteran's back disability, medical records show 
that the veteran sought treatment for back pain as early as 
1955.  See chronological record of medical care dated in 
November 1955.  Thereafter, the record shows his periodic 
complaints and/or treatment for back pain.  See chronological 
record of medical care dated in December 1956 and January 
1957; February 1980 treatment records from Oak Hill Hospital; 
May 1991 letter from a nurse of a Dr. Bernard Collins; 
February 1961 letter from B.F. Puckett, M.D.; and VA 
treatment record dated in August 1991.  The veteran's back 
disability was variously diagnosed as possible back strain 
(see chronological record of medical care dated in November 
1955 and December 1956) and, beginning in 1980, arthritis 
(see February 1980 treatment records from Oak Hill Hospital; 
VA treatment records dated in August 1991).  Likewise, the 
March 1994 SSA decision reported that the veteran had 
arthritis of the entire spine.

As to the veteran's bilateral hearing loss, the medical 
records show he was first diagnosed as having sensorineural 
hearing loss in November 1982.  Subsequent medical reports in 
the 1990's continue to show a diagnosis of sensorineural 
hearing loss.

With respect to the veteran's psychiatric disorder, medical 
records, beginning in September 1982, show the veteran's 
complaints and/or treatment for psychiatric disorders 
variously diagnosed as anxiety, depression, and/or dysthymia.  
See private treatment records from Appalachian Regional 
Hospitals dated in September 1982; N. Patel, M.D., dated from 
September 1982 to November 1982; M. Khalid Hasan, dated in 
September and October 1982; records from the veteran's 
employment dated in October 1982; chronological record of 
medical care dated in December 1956.

As to the origins or etiology of the veteran's back 
disability, in February 1961, Dr. Puckett reported that the 
veteran came to him complaining of "recurrent back troubles 
which dated back to his time of service in the army."  
Similarly, the veteran's wife and his mother, in March and 
April 1961 statements, reported, in substance, that the 
veteran injured his back while in military service and had 
had trouble with it since that time.  As to the veteran's 
hearing loss, a November 1992 VA treatment record included 
the veteran's claim that he had a history of exposure to 90-
mm shellfire while in the National Guard.  And, as to the 
veteran's psychiatric disorder, the December 1956 
chronological record of medical care reported that the 
veteran had dysthymia because of his back. 

(Interestingly, the veteran's March 1956 reserve component 
enlistment examination was negative for complaints, 
diagnoses, or treatment for any of the claimed disabilities.)

At the veteran's May 1992 and June 1996 personal hearings, he 
testified that he injured his back while unloading an 
airplane at Keesler Air Force Base, was treated with heat, 
and that he first sought treatment for back problems after 
service in February 1953.  He also testified that he had re-
injured his back in the early 1950's, that he now had 
arthritis of the back, and that he was retired from the 
postal service, in part, because of his back. 

Evidence received since the November 1996 Board denial 
consists of a September 1998 letter from Ahmed D. Faheem, 
M.D., the veteran's testimony at a March 2000 video hearing, 
written statements from the veteran, and March 2003 letters 
from Craig N. Bash, M.D., an Associate Professor of Radiology 
and Nuclear Medicine, and Naomi Wicentowski, M.A., CCC-A, an 
audiologist.

In the September 1998 letter, Dr. Faheem stated he treated 
the veteran for a major affective illness (depression) and 
for a recurrent and generalized anxiety disorder.  Dr. Faheem 
went on to say that:

[t]he [veteran] developed deafness in the 
right ear while he was in the Air Force.  
He also injured his back while he was in 
the [s]ervice . . . 

The [veteran] has had significant 
problems ever since he came out of the 
[s]ervice and has had episodes of 
recurrent depression and anxiety.  [The 
veteran] has continued to have major 
problems with his back, which has 
resulted in him having chronic pain and 
inability to do the type of things that 
he could in the past . . . [The veteran] 
has continued to have major problems with 
his back, his leg, and his hearing 
impairment which have directly 
contributed to his psychiatric 
difficulties including depression and 
anxiety.

Based upon my contact with [the veteran] 
his course of treatment at [VA], I have 
come to the conclusion that his 
depression and anxiety are related to his 
[s]ervice connected disability of his 
back and his ears with decreased-hearing 
. . .  

At the March 2000 video hearings, the veteran read, in part, 
the contents of the above September 1998 letter from Dr. 
Faheem and opined that it was new and material evidence as to 
all of the issues on appeals.

The veteran's wife testified that she met the veteran 
immediately after his separation from military service and, 
at that time, he complained of both chronic back pain and 
hearing loss.  Moreover, she reported that, at that time, she 
could see that he had problems with his back and hearing.  
Next, she reported that the veteran, because of his need for 
a job, did not report his back problems to his employer.  
However, because that job entailed shoveling metals into a 
furnace, his back problem became worse shortly after taking 
the job.  She stated that because of their continued need for 
money, the veteran neither complained of the problem nor 
sought medical attention.  She reported that she did not know 
the veteran at that time he injured his back.  In addition, 
she testified that in 1961 the veteran's mother (know 
deceased) and a Dr. Puckett, as well as herself, wrote VA and 
verified that the veteran had a current back problem and that 
it was due to his military service.  Lastly, she testified 
that all of her and the veteran's attempts to obtain 
statements from men who had served with the veteran had met 
with failure.

In 1999, the veteran submitted statements reasserting the 
contentions made during his March 2000 Board video hearing.  
In these statements, the veteran claimed he had a back 
disorder and hearing loss that were incurred while in 
military service.  He also stated that he had submitted new 
and material evidence to reopen his claims of service 
connection.

In his March 2003 letter, Dr. Bash reported that he had 
reviewed the veteran's medical records, which records 
included service medical records and post service medical 
records, for the purpose of providing a medical opinion 
concerning the veteran's "spine problems" and concluded 
that it was his ". . . opinion that this patient's in-
service spine injury caused him to develop his current lumbar 
degenerative disc/facet disease and associated neurological 
problems." 

In her March 2003 letter, Ms. Wicentowski reported that she 
had been asked to review the audiological records of the 
veteran for the purpose of determining whether his hearing 
loss could be attributable to noise exposure sustained while 
he was in military service and thereafter opined that 

[i]t is well documented in the medical 
literature that with sufficiently long 
exposure to high sound levels, hearing 
loss result.  Very rarely will the 
affects of noise exposure manifest 
themselves at the time of the 'damage.'  
Rather, hearing loss due to noise 
exposure typically becomes apparent 
twenty or more years after the exposure 
takes place.

[The veteran] served in the U.S. Air 
Force from June 1949 to October 1952, as 
a radio operator.  From April 1956 to 
April 1959, he served in the Army 
National Guard as a tank commander.  In 
both rolls, [the veteran] was exposed to 
loud noises.  The audiological assessment 
performed on 11/5/82 at the Raleigh 
Speech Hearing Center reveals mild to 
moderately-severe high frequency hearing 
loss.  The hearing loss configuration 
documented in that report is a typical 
loss associated with noise exposure, and 
is sufficiently after service for a 
noise-induced hearing loss to have 
manifested itself.  Therefore, it is my 
opinion that it is more likely than not 
that [the veteran's] noise exposure 
during his military service is the cause 
of his hearing loss.

ii.  Applications to Reopen Claims for Service Connection for 
Bilateral Hearing loss and a Psychiatric Disorder

Initially, the Board, using the above guidelines, will look 
at the veteran's applications to reopen claims for service 
connection for bilateral hearing loss and a psychiatric 
disorder.  In this regard, the Board notes that the 
additional evidence associated with the claims folder since 
the November 1996 Board denial includes the March 2003 letter 
from Ms. Wicentowski.  Her medical opinion, for the first 
time, provides VA with medical evidence linking the veteran's 
current bilateral hearing loss to his military service.  The 
Board also finds that this medical opinion, in view of the 
September 1998 letter from Dr. Faheem in which he opined that 
the veteran's current psychiatric disorders were caused, at 
least in part, by the veteran's hearing loss, for the first 
time, provides credibility to the veteran's earlier claim 
that his current psychiatric disorders were brought about by 
a disability he believed he should be granted service 
connection - hearing loss.  

Accordingly, the Board finds that the above evidence is new 
and material as defined by regulation.  In other words, it 
bears directly and substantially upon the issues at hand, 
especially as to the relationship between currently diagnosed 
hearing loss and military service and the relationship 
between currently diagnosed psychiatric disabilities and an 
already service connected disability (see 38 U.S.C.A §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002)), and is 
neither duplicative nor cumulative of previously submitted 
evidence.  Accordingly, the Board concludes that the veteran 
has submitted new and material evidence to reopen his claims 
of service connection for bilateral hearing loss and for his 
psychiatric disorders.

iii.  Application to Reopen the Claim for
 Service Connection for a Back Disability

As to the veteran's application to reopen the claim for 
service connection for a back disability, the Board finds 
that neither the September 1998 statement from Dr. Faheem nor 
the March 2003 letter Dr. Bash are new evidence.  The 
statements are not new because they are cumulative of 
evidence previously of record in that they are of the same 
substance as a February 1961 letter from B. Puckett, M.D. 
(which was previously of record at the time of the final 1996 
Board decision).  It is clear that the September 1998 
statement from Dr. Faheem and the March 2003 letter from Dr. 
Bash are simply recitation of the lay history reported by the 
veteran even though Dr. Bash reported that he had reviewed 
the veteran's service medical records.  The Board reaches 
this conclusion because the actual evidence from service does 
not show either evidence of a back injury while in military 
service or an evidence of a chronic back disorder while in 
military service.  Therefore, because there opinions are 
based on an inaccurate factual premise, they have no 
probative value.  Lee v. Brown, 10 Vet. App. 336 (1997); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  A mere recitation 
of a veteran's lay history cannot constitute material 
evidence to reopen the veteran's claim for service 
connection.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Board also finds that the additional statements submitted 
in 1999 as well as the March 2000 hearing testimony are also 
not new evidence to reopen the veteran's claim of service 
connection for a back disorder.  The veteran's additional 
written statements and 2000 hearing testimony are 
reiterations of his previously considered assertions, and as 
such are not new evidence.  Reid v. Derwinski, 
2 Vet. App. 312 (1992).  Moreover, his assertions that he has 
a back disorder which had its onset in service is not new 
evidence to reopen the claim because, as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Similarly, the veteran's wife 
testimony cannot act as new evidence.  While the Board 
acknowledges that lay witnesses are competent under the law 
to describe symptoms they have seen or experienced (see 
King v. Brown, 5 Vet. App. 19, 21 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991)), she conceded that she 
first met the veteran after his separation from military 
service.  Therefore, her testimony as to the veteran's 
alleged in-service back problems is once again a mere 
recitation of the history provided by the veteran.

Given the above, the Board concludes that new evidence has 
not been submitted to reopen the claim for service connection 
for a back disorder.  Thus, the November 1996 Board decision 
remains final as to this issue.

Lastly, the Board notes that the RO applied the 
"materiality" test adopted by the Court in the case of 
Colvin, supra, in adjudicating the veteran's applications to 
reopen.  See April 1999 RO decision and June 1999 statement 
of the case.  However, the Court in Vargas-Gonzalez v. West, 
12 Vet. App. 63 (1998), stated as follows:

[t]he Federal Circuit in Hodge dealt with 
the test for determining whether newly 
presented evidence is material, but not 
with the test for determining whether 
such evidence is new, for purposes of 
reopening previously and finally 
disallowed claims.  Hodge, 155 F.3d at 
1360 . . . More specifically, the Federal 
Circuit clearly implied in Hodge that a 
decision concerning the materiality of 
evidence submitted to reopen follows, and 
is separate from, a decision as to 
whether the evidence is new.  Hodge, 155 
F.3d at 1360 . . . Where, as in this 
case, the Board has determined that newly 
presented evidence is cumulative of 
previously considered evidence and thus 
is not "new" for purposes of reopening a 
claim, that should end the Board's 
analysis of whether the evidence is "new 
and material".  See Smith (Russell) v. 
West, __ Vet. App. __, __, No. 95-638, 
slip op. at 5 (April 7, 1999). 

Therefore, because the Board has found that the veteran has 
failed to submit new evidence to reopen his claim of service 
connection for a back disorder, a remand is not required to 
avoid prejudice to the veteran.  38 C.F.R. § 19.29 (2002); 
Vargas-Gonzalez, supra; Bernard v. Brown, 4 Vet. App. 384, 
393 (1993);

b.  Claims for Service Connection for
 Hearing Loss and Psychiatric Disorders

As to the merits of the claims of service connection for 
bilateral hearing loss and psychiatric disorders, the veteran 
asserts that current hearing loss was caused by exposure to 
loud noses, first as a radio operator and later from cannon 
fire while serving as a tank commander with a reserve 
component and that his current psychiatric disorders were 
caused, at least in part, by hearing problems. It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is also payable 
when service-connected disability has aggravated a non-
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

In hearing loss cases, regulations also provide that, for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

Next, the Board notes that it is our responsibility to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same.  Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, we are mindful that we cannot make our own 
independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, we must determine 
the weight to be accorded the various items of evidence in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

As to the veteran's claim for bilateral hearing loss, the 
Board notes, as reported above, that the veteran claims that 
his current bilateral hearing loss was brought about by 
exposure to loud noses, first as a radio operator in the Air 
Force and later from cannon fire while serving as a tank 
commander with a reserve component.  In addition, available 
service and reserve service records show that the veteran, 
while on active duty served as a radio operator and, while in 
a reserve component from April 1956 to April 1959, served as 
a Tank Commander with a West Virginia Army National Guard 
unit.  See DD-214; NGB Form 22.  As noted above, because lay 
witnesses are competent under the law to describe symptoms 
they have seen or experienced and because the record contains 
evidence verifying the veteran's in-service duties as a radio 
operator, the Board finds that the record on appeal contains 
credible evidence of the veteran being exposed to acoustic 
trauma from radio noise while in military service.  See 
King v. Brown, 5 Vet. App.  19, 21 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

Next, a review of the record on appeal shows the veteran 
first being diagnosed with sensorineural hearing loss 
beginning in November 1982.  See November 1982 treatment 
record from the Raleigh Speech and Hearing Center.  
Thereafter, VA treatment records show the veteran's continued 
complaints and/or treatment for sensorineural hearing loss 
with his being diagnosed with bilateral hearing loss as 
defined by VA at 38 C.F.R. § 3.385 beginning in March 1994.  
See VA treatment record dated in November 1992, March 1993, 
and April 1993; VA audiological examinations dated in March 
1993.  

The Board next notes that the post-service record includes a 
medical opinion directly linking the veteran's bilateral 
hearing loss to the nose exposure he experienced while in 
military service.  Specifically, in March 2003. Ms. 
Wicentowski reported that ". . . it is [her] opinion that it 
is more likely than not that [the veteran's] noise exposure 
during his military service is the cause of his hearing 
loss."

Accordingly, the Board finds that the record on appeal 
contains proof that the veteran served as a radio operator, 
credible statements by the veteran that his job as a radio 
operator exposed him to loud noise (see King v. Brown, 
5 Vet. App. 19, 21 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991), post-service records showing the 
veteran being diagnosed with bilateral hearing loss as 
defined by VA starting in March 1993, and a medical opinion 
linking the veteran's current bilateral hearing loss to his 
military service.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Under such circumstances, and granting the 
veteran the benefit of any doubt in this matter, the Board 
concludes that the evidence supports a grant of service 
connection for bilateral hearing loss.  Colette v. Brown, 
82 F.2d 389 (Fed. Cir. 1996); Hensley v. Brown, 
5 Vet. App. 155 (1993); 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3,385 (2002).  

Lastly, as to the veteran's claim of service connection for a 
psychiatric disorder, medical records, beginning in September 
1982, show the veteran's complaints and/or treatment for 
psychiatric disorders variously diagnosed as anxiety, 
depression, and/or dysthymia.  See private treatment records 
from Appalachian Regional Hospitals dated in September 1982; 
N. Patel, M.D., dated from September 1982 to November 1982; 
M. Khalid Hasan, dated in September and October 1982; records 
from the veteran's employment dated in October 1982; and a 
September 1998 letter from Dr. Faheem.  In addition, Dr. 
Faheem provided a medical opinion directly linking at least 
one of the veteran's current psychiatric disabilities, 
depression and anxiety disorders, to his now service 
connected bilateral hearing loss.  Specifically, Dr. Faheem 
said 

Based upon my contact with [the veteran] 
his course of treatment at [VA], I have 
come to the conclusion that his 
depression and anxiety are related to his 
[s]ervice connected disability of his 
back and his ears with decreased-hearing 
. . .  

This opinion stands uncontradicted by any other evidence of 
record and shows that the veteran's psychiatric disorder is 
at least, in part, due to his now service-connected bilateral 
hearing loss.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the Board finds that, under such 
circumstances, and granting the veteran the benefit of any 
doubt in this matter, the Board concludes that the evidence 
supports a grant of service connection for depression and 
anxiety disorders secondary to service connected hearing 
loss.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2002).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for depression and anxiety disorders are 
granted.

New and material evidence having not been submitted to reopen 
a claim of service connection for a back disorder, the appeal 
is denied.



	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



